Title: Franklin and Morellet: “Explanation of a Medal Struck by the Americans in 1782,” [c. 5 May 1783]
From: Franklin, Benjamin,Morellet, abbé André
To: 


Even before the Libertas Americana medal was struck, at the end of March, news of its design had spread throughout Europe and England by means of the following article published in the Gazette de Leyde on March 11 (in French) and widely reprinted:
If ever an event deserved to be recounted on a durable monument, it is undoubtedly the American War and the recognition of its Independence which was the result. As a consequence, Mr. Franklin is having a medal struck here relating to these great events. It represents Hercules in his cradle strangling two serpents. A leopard, surprised by his strength, wants to pounce on him. It is repelled by France, who, in the figure of Minerva, holds out her shield, where there are three fleurs-de-lis. At the base are the years 1777 and 1781, dates of the capitulations of the armies of Burgoyne and Cornwallis, represented by the two serpents. On the reverse is Liberty, represented by a beautiful woman, and in the exergue: Libertas Americana.
Franklin presented the medals at court on April 8. The widely reprinted article reporting on that event, which first appeared in the Gazette de Leyde on April 18, changed several elements of the story. One of the key changes concerned who was responsible for having had the medal struck. Instead of crediting Franklin, as the initial article had correctly done, the second article credited the several “Commissioners of Congress”:
Last Tuesday Mr. Franklin, Minister of the United States of America, had the honor of presenting to the King the medal which the Commissioners of Congress had struck here [la médaille que les Commissaires du Congrès ont fait frapper ici] commemorating their country’s Independence. This medal, which will transmit to the remotest centuries the epoch of the most remarkable Revolution in the history of humankind, is the very one that we have already announced.
In translating that key passage, quoted above in the original and rendered literally, the British press added a phrase that strengthened the implication that Congress was behind the effort: the medal was “struck here by order of the Commissioners of the Congress.”
What accounts for the fact that in mid-April, the medal was perceived as having been struck by order of Congress, which it most certainly was not? The origin of this misunderstanding, we believe, was Franklin himself, by means of the French text presented here, which Morellet had first drafted at the end of March. That draft has not been located; what appears below is the text as printed by Pierres in May, when Franklin commissioned this dual-language brochure as he was preparing to send medals from a second striking to all the members of Congress. As we explained in annotation to Morellet’s letter enclosing the draft, we believe that Franklin must have distributed handwritten copies of the French text when he presented the gold and silver medals at court on April 8. Why distribute such an interpretive description at all? Medals were generally self-explanatory. The answer, we believe, can be found by comparing Franklin’s “Explanation of a Medal Struck by the Americans in 1782”—certain elements of which seem puzzling, on the surface—to the descriptions of the medal circulating in the press and quoted at the beginning of this headnote. We suspect that Franklin was countering that press coverage, and trying to ensure that both the iconography of the medal and his act of presenting it would be interpreted and reported in the way he intended.
The most curious element of the “Explanation” is the title itself. The Libertas Americana medal was struck neither “by the Americans” nor, obviously, “in 1782.” It was entirely Franklin’s idea: he selected the engraver, he approved the designs, and he financed the enterprise out of his slim discretionary funds. Livingston’s enthusiasm about his initial concept had encouraged him but, as Franklin well knew, had not constituted an official endorsement. In fact, Franklin only sought the authorization of Congress on April 15, after the first group of medals had already been distributed. Congress’ refusal to endorse the medal came in the form of silence. Among themselves, members criticized the altered design of the allegory, which not only diminished America’s role but also was historically inaccurate: Hercules had strangled his first snake at Saratoga long before France had even entered the war.

Franklin’s deliberately ambiguous phrase “by the Americans” achieved two related aims. First, it removed his own name from association with the production of the medal. Second, it suggested a message that he knew to be untrue, but that he believed to be vital to America’s interests: that the medal was an official expression of gratitude to France on the part of the United States. The fact that Congress had not granted its approval was of secondary importance. Franklin created the impression that it had.
The title’s claim that the medal was struck in 1782, on the other hand, seems to us to relate not to the Hercules allegory, celebrating the victories at Saratoga and Yorktown, but to the medal’s obverse, portraying American Liberty. The newspaper article published in March had implied, incorrectly, that Libertas Americana was celebrating the preliminary peace signed on January 20, 1783, when Great Britain officially recognized American independence. Franklin never intended to commemorate England’s grudging change of heart; in fact, he had designed the medal long before peace was assured. The obverse of the medal specifically celebrates America’s declaring itself independent on July 4, 1776. By locating the medal in the year preceding the general peace agreement (which was the year he designed it), Franklin may have wanted to forestall all future confusion about this important distinction.
The fact that the text of the “Explanation” identified Liberty as the obverse of the medal, rather than the reverse, contradicted the description in the March newspaper article. This has to have been deliberate. It was also effective. By the end of April, when an article appeared in the Correspondance littéraire, the face portraying the head of Liberty was reported as the primary one. The image was described as “a portrait of a very beautiful head … with a frank and vigorous expression, her hair blowing in the wind, and the liberty cap atop a spear resting against her right shoulder.” This image of Liberty, for which we have found no precedent, seems to have been as much a creation of Franklin’s as the Hercules allegory. Its clear-eyed beauty, strength, and streaming tresses all suggest Franklin’s metaphor of the virgin nation, and probably invoked for the French the same symbolic “naturalness” that they associated with Franklin and America. This was not simply “Libertas,” but “Libertas Americana.” With this image, we believe, Franklin was creating an entirely new and inspirational emblem for the United States.
This image of liberty was influential far beyond his lifetime on both sides of the Atlantic. In France, one of the first medals minted by the revolutionaries during Year One of the Republic (1792) adopted this same image, including a phrygian cap atop a spear, but substituted the legend “Liberté Francoise.” That same year, when the United States Mint was established, Congress decided that the new coins should display “a device emblematic of liberty.” The earliest of these coins copied the portrait with free-flowing hair from the Libertas Americana medal. For a legend, Franklin’s Latin motto was translated and reduced to a single word, Liberty, which is still retained on United States coinage.
 
[c. May 5, 1783]


Explication de la Médaille frappée par les Americains en 1782.
  Explanation of a Medal struck by the Americans in 1782.


La tête représente la Liberté Américaine, avec les cheveux flottans en arriere, pour montrer qu’elle est en action; & son emblême ordinaire, le Bonnet au bout d’une pique. Au-dessous on voit la date du 4 Juillet 1776, jour où les Etats-Unis se sont déclarés indépendans.
The Head representing American Liberty has its tresses floating in the air, to shew that she is in activity. The Cap carried on a Spear is her Ensign. The Date underneath is that of the Declaration of Independence.


Au revers, les Etats-Unis sont représentés par un Hercule enfant, se levant du bouclier qui, dans Théocrite, lui sert de berceau, & étouffant dans ses mains deux serpens, emblême des deux armées angloises faites prisonnieres à Saratoga & à York-Town. Un léopard, représentant l’Angleterre, se jette en même tems sur l’enfant. Une Minerve armée d’un bouclier aux armes de France vient à son secours, & caractérise la protection généreuse que le Roi a donnée à l’Amérique.
  On the other Side, the United States of America are represented by an Infant Hercules, cradled in a Buckler to shew that they are nursed in War. A Leopard, representing England, comes with two serpents to destroy the Infant. France represented by a Minerva, comes armed to his succour, and under her protection he strangles the two serpents, while she guards him from the Leopard, by her shield marked with Fleurs-de-Lis.


  La légende est un vers d’Horace dont le sens est: “Ce n’est pas sans le secours des Dieux que l’enfant montre ce courage”.
  The Legend is a line of Horace, importing that the Infant was not without divine assistance.


  Les deux dates du 17 Octobre 1777 & du 19 du même mois 1781 indiquent les deux capitulations de Bourgoyne & de Cornwallis.
  The Dates below are those of the two Capitulations of Saratoga & York-Town, whereby two entire English Armies that had enter’d and ravaged the United States with fire & sword, were extinguished.


  Cette Médaille est destinée à être un monument durable des événemens qui y sont désignés, ainsi que de la reconnoissance des Etats-Unis envers leur grand & généreux Bienfaiteur.
  This Medal is intended as a lasting Monument of those memorable events, and of the important aids afforded to America by her great & generous Benefactor.


